

Exhibit 10.2


As of May 6, 2019


Gulfmark Energy, Inc.
17 South Briar Hollow Lane 
Houston, Texas 77027 
Attention: Tracy Ohmart 


Re: Letter Agreement and Limited Waiver (the “Letter Agreement”) 


Ladies and Gentlemen: 


Reference is hereby made to that certain Credit and Security Agreement dated as
of August 27, 2009 (as the same has been amended, supplemented or modified from
time to time, the “Credit Agreement”), among GULFMARK ENERGY, INC., a Texas
corporation (“GME” or “Company”), certain other parties thereto, and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), acting through its Wells Fargo
Business Credit operating division. All capitalized terms used and not otherwise
defined herein shall have their respective meanings as set forth in the Credit
Agreement.


GME informed Wells Fargo that on or about October 2, 2018, the Internal Revenue
Service filed a federal tax lien against the Company for unpaid tax obligations
in an amount equal to $53,022.49, which lien remained outstanding after December
23, 2018 in violation of Section 5.29 of the Credit Agreement. Such violation is
an Event of Default under Section 6.1(b) of the Credit Agreement (the “Existing
Default”).


GME desires that Wells Fargo (i) waive the Existing Default and (ii) amend the
Credit Agreement as set forth below.  


Now, therefore, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows (all provisions of this Letter
Agreement being effective as of the date first set forth above unless otherwise
stated herein):


1.Amendment to Credit Agreement. 


a.Section 5.29 to the Credit Agreement. Effective as of the date hereof, Section
5.29 of the Credit Agreement is amended and restated to read in its entirety as
follow: 


5.29 Satisfaction of Past-Due Tax Obligations. Company shall promptly, but in
any event on or before September 30, 2019 (or such later date as agreed to in
writing by Wells Fargo in its sole discretion), (a) pay or discharge the
past-due tax obligations, assessments or charges, imposed on the Company in
connection with the Federal tax lien filing #18-0034953629, filed by the
Internal Revenue Service as of October 2, 2018, and (b) provide evidence
satisfactory to Wells Fargo that (i) such past-due tax obligations, assessments
or charges have been paid in full, and (ii) the Federal tax lien filing
#18-0034953629 has been released or terminated.  


2.Limited Waiver. Subject to the terms and conditions of this letter agreement,
Wells Fargo hereby waives the Existing Default.  


3.Borrowing Base Reserve. Company and Wells Fargo each acknowledges and confirms
that Wells Fargo has established a $60,000 Borrowing Base Reserve in connection
with the past due tax obligation described in Section 5.29 of the Credit
Agreement, as amended hereby, until all such obligations have been paid in full
and all liens related thereto have been terminated or released in accordance
with Section 5.29 of the Credit Agreement, as amended hereby. 


1

--------------------------------------------------------------------------------



4.Conditions Precedent. The amendments set forth above, along with the limited
waiver set forth in Section 2 herein, are hereby conditioned upon satisfaction
of the following conditions: 


(a) Company and each Guarantor shall have executed and delivered to Wells Fargo
this letter agreement and such other documentation as may be requested by Wells
Fargo; and 


(b) Company shall have paid to Wells Fargo all reasonable fees and expenses and
other amounts due and payable on or prior to the date hereof. 


The limited waiver set forth in Section 2 herein shall not be construed as a
consent to or waiver of any Event of Default (other than the Existing Default)
which may now exist or hereafter occur or any violation of any term, covenant or
provision of the Credit Agreement or any other Loan Document, nor shall it be
construed as a course of dealing or conduct on the part of Wells Fargo. All
rights and remedies of Wells Fargo are hereby expressly reserved with respect to
any such Event of Default. The limited waiver set forth in Section 2 herein does
not affect or diminish the right of Wells Fargo to require strict performance by
Company and each Guarantor of each provision of any Loan Document to which it is
a party. All terms and provisions of, and all rights and remedies of Wells Fargo
under, the Loan Documents shall continue in full force and effect and are hereby
confirmed and ratified in all respects. 


THIS LETTER AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES
HERETO RELATING TO THE WAIVER SET FORTH HEREIN AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE WAIVER SET FORTH HEREIN AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO. 


THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. This letter agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
letter agreement. This letter agreement shall not be effective unless and until
Wells Fargo, the Company and the Guarantors each have executed and delivered a
counterpart hereof, whereupon this letter agreement shall be effective as of the
date first above written. Signatures transmitted by facsimile, electronic mail
or other electronic transmission shall be effective as originals. 


By executing this letter agreement in the spaces provided below, (a) Wells Fargo
agrees to the terms, conditions and provisions hereof, (b) Company agrees to the
terms, conditions and provisions hereof, and (c) the Guarantors (i) consent and
agree to the consent herein and the other terms, conditions and provisions
hereof, and (ii) agree that the Amended and Restated Continuing Guaranty, the
Joinder Agreement to Security Agreement, and all other Loan Documents to which
the Guarantors, respectively, are a party are, and shall continue to be, in full
force and effect and are hereby confirmed and ratified in all respects.   






2

--------------------------------------------------------------------------------




Very truly yours,WELLS FARGO BANK, NATIONAL ASSOCIATIONBy:/s/ James R.
HarrisJames R. HarrisVice President











































































Letter Agreement And Limited Waiver – Signature Page


3

--------------------------------------------------------------------------------




ACCEPTED AND AGREED TOas of the date first above written:COMPANY:GULFMARK
ENERGY, INC.By:/s/ Tracy OhmartTracy OhmartChief Financial
OfficerGUARANTORS:ADAMS RESOURCES & ENERGY, INC.,SERVICE TRANSPORT COMPANY,
andRED RIVER VEHICLE HOLDINGS LLCBy:/s/ Tracy OhmartTracy OhmartChief Financial
Officer of each entity listed above















































Letter Agreement And Limited Waiver – Signature Page
4